In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 

No. 17‐2534 
THE OILGEAR COMPANY, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

ROBERT A. HITT, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

                  Appeal from the United States District Court 
                       for the Eastern District of Wisconsin. 
                No. 16‐CV‐742 — David E. Jones, Magistrate Judge. 
                                  ____________________ 

      ARGUED JANUARY 8, 2018 — DECIDED JANUARY 12, 2018 
                  ____________________ 

  Before  EASTERBROOK  and  SYKES,  Circuit  Judges,  and 
BUCKLO, District Judge.* 
   EASTERBROOK,  Circuit  Judge.  As  Oilgear’s  CEO,  Robert 
Hitt held restricted stock. When Hitt left his position in 2014, 
Oilgear exercised its option to repurchase the shares. Oilgear 
and  Hitt  agreed  that  he  would  receive  $753,000:  $108,000 

                                                 
      * Of the Northern District of Illinois, sitting by designation. 
2                                                         No. 17‐2534 

immediately  and  $215,000  (plus  interest)  each  June  for  the 
next three years. The 2015 installment was paid but the 2016 
and 2017 installments were not. In this suit under the diver‐
sity  jurisdiction,  Oilgear  sought  and  received  a  declaratory 
judgment that it is entitled to defer payment of the 2016 and 
2017 installments. 
    Oilgear also owes money to JPMorgan Chase Bank. Hitt, 
Oilgear,  and  the  Bank  signed  an  agreement  acknowledging 
that Oilgear’s debt to Hitt is subordinate to Oilgear’s debt to 
the  Bank.  This  tripartite  agreement  provides  that  Hitt  will 
not  be  paid  while  Oilgear  is  in  default  of  its  obligations  to 
the Bank. After paying the 2015 installment, Oilgear default‐
ed  on  an  obligation  to  the  Bank.  Later  the  Bank  agreed  to 
waive  most  consequences  of  the  default.  As  a  condition  of 
this waiver Oilgear promised the Bank that it would not re‐
sume paying Hitt without the Bank’s consent. The Bank did 
not  consent  to  the  payment  of  Hitt’s  2016  installment.  He 
does not contend that the Bank’s decision was unreasonable 
but nonetheless insists that he is entitled to be paid. 
    Hitt’s  theme  is  that  payment  to  him  is  deferred  only 
when Oilgear is in default. Once the Bank waived its reme‐
dies, Hitt insists, the bar to payment evaporated. Section 2.3 
of the tripartite agreement indeed allows either the default’s 
cure  or  the  Bank’s  waiver  of  remedies  to  permit  a  resump‐
tion of payments to Hitt. But Hitt does not contend that the 
default has been cured, and the Bank conditioned its waiver 
on a power to approve additional payments to Hitt. No ap‐
proval, no waiver; and no waiver (or cure), no payment. 
   Section  1  of  the  tripartite  agreement  provides  that  Hitt 
may be paid only if “both before and after giving effect to any 
such payments, no Senior Default exists or would exist” (em‐
No. 17‐2534                                                           3 

phasis added). If Oilgear were to pay Hitt without the Bank’s 
consent,  that  would  vitiate  the  Bank’s  waiver  and  a  default 
“would exist”. 
     Hitt  protests  that  the  consent  condition  is  in  a  deal  be‐
tween  Oilgear  and  the  Bank.  That’s  true  but  irrelevant.  The 
tripartite  agreement  defines  a  “Senior  Default”  as  “any  de‐
fault … under any Senior Debt Document”—documents that 
are contracts between Oilgear and the Bank. The waiver and 
its  condition  are  in  a  “Senior  Debt  Document”  within  the 
scope of the tripartite agreement, so any act that would rein‐
state Oilgear’s default status also affects payments to Hitt. 
    He  maintains  that  this  understanding  would  make  the 
tripartite  agreement illusory. Not at all. Hitt already  has  re‐
ceived  $323,000  for  his  stock.  The  other  $430,000  remains 
due, with interest accumulating. It will be paid as soon as (a) 
Oilgear  cures  its  default,  (b)  the  Bank  consents,  or  (c)  the 
debt to the Bank is paid off through Oilgear’s merger or liq‐
uidation. Of course, if Oilgear does not have (and never ob‐
tains) the money to pay the Bank and Hitt too, then Hitt will 
lose out, but that’s what it means to hold junior debt. 
                                                            AFFIRMED